599 F. Supp. 818 (1984)
UNITED STATES of America, Plaintiff,
v.
ONE 1976 FORD F-150 PICK-UP VIN F14YUB03797, Defendant.
No. S82-200C(D).
United States District Court, E.D. Missouri, Southeastern Division.
December 19, 1984.
Joseph B. Moore, Asst. U.S. Atty., St. Louis, Mo., for plaintiff.
Ronald Kaden, Shaw, Howlett & Schwartz, Clayton, Mo., for defendant.

MEMORANDUM
WANGELIN, District Judge.
This matter is before the Court for a decision following a trial on the merits. This Court's jurisdiction is invoked pursuant to Title 28 U.S.C. § 1355 and Title 21 U.S.C. § 881. In accordance with Rule 52 of the Federal Rules of Civil Procedure, this Court hereby makes the following Findings of Fact and Conclusions of Law. Any Finding of Fact equally applicable as a Conclusion of Law is adopted as such and, conversely, any Conclusion of Law equally applicable as a Finding of Fact is adopted as such.
  1. The defendant herein is a truck,
    The vehicle type is a pick-up,
    Alleged by a fed
    To be found in a bed
    Of marijuana, caught in the muck.
  2. On August 16, '82,
    In Perry County, Missouri, who
    Should appear
    But claimant Hudson with gear
    As a one-man pot-tending crew.
  3. Claimant drove defendant that day
    With tools to care for his
    Illegal hay.
    He was observed by the fed
    Placing metal by a shed
    Where other tools of his trade would
    stay.
  4. The claimant's arrest was then made,
    Tis illegal, after all, his trade,
    And defendant was seized
    With comparative ease
    By the government, with which it has
    stayed.
  5. Claimant now wants his truck back
    And he bases his legal attack
    On the grounds that defendant
    Though found in pot fields resplendent
    Was not used as an illegal hack.
  6. While tis true that not one plant or
    seed
    Could be found on defendant, indeed,
    Claimant's argument is tissue
    For the dispositive issue
    Is did defendant facilitate the deed?
  7. In the U.S. versus One Cadillac,[1]
    The Second Circuit addressed this attack,
    And those judges renowned
    Eventually found,
    Claimant's assertion misread law and
    fact.
  8. They gave "facilitate" a wide definition,
    These jurists of great erudition,
    They found that seizure was proper,
    Now here's the heart-stopper,
*819    If the truck in any manner facilitates
    the illegal condition.
  9. In Cadillac, as in the case at bar,
    Defendant just transported men near
    and far,
    But this was sufficient
    To make claimant's trade more efficient
    And therefore justified seizing the car.
  10. Thus the Cadillac case this Court
    will follow,
    Renders claimant's contention hard to
    swallow,
    And the Court will now render
    Judgment against the defender
    Because claimant's contentions are hollow.
  11. Now the moral in this case 'bout the
    truck,
    Is easy, in case you are stuck,
    If in an illegal endeavor
    A vehicle is used whatsoever,
    Then, my friend, you are clear out of
    luck.

JUDGMENT
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that plaintiff shall have judgment against defendant on plaintiff's complaint.
NOTES
[1]  United States v. One 1974 Cadillac Eldorado Sedan, 548 F.2d 421 (2nd Cir.1977).